            Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 1 of 48



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 SLF HOLDINGS, LLC,                )
                                   )
 Plaintiff,                        )
                                   )
 v.                                )
                                   )                              CIVIL ACTION NO.:
 UNITI FIBER HOLDINGS, INC.; UNITI )                              1:19-cv-00333
 GROUP, INC.;                      )
 KENNETH GUNDERMAN; JOHN P. )
 FLETCHER,                         )
                                   )
 Defendants.                       )
                                   )

                                         COMPLAINT

       Plaintiff SLF Holdings, LLC (“SLF”) brings this action against Uniti Fiber Holdings, Inc.,

Uniti Group, Inc., Kenneth Gunderman, and John P. Fletcher (collectively, the “Defendants”).

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff SLF is a privately held limited liability company organized under the laws

of the State of Alabama. No member of SLF is a resident or citizen of Arkansas, Maryland, or

Delaware.

       2.      Defendant Uniti Group, Inc. (“Uniti”) is a publicly-traded Maryland corporation

with its principal place of business in Little Rock, Arkansas (Ticker symbol UNIT). Uniti was

formerly known as Communications Sales & Leasing Inc., or CS&L, until its name was changed

in 2017. References herein to Uniti refer to CS&L before the name change.

       3.      Defendant Uniti Fiber Holdings, Inc. (“Uniti Fiber”), a wholly-owned subsidiary

of Uniti, is a Delaware corporation with its principal place of business in Little Rock, Arkansas.




                                                 1
            Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 2 of 48



       4.      Defendant Kenneth (“Kenny”) Gunderman is a natural person who on information

and belief is a citizen of Arkansas.

       5.      Defendant John P. Fletcher is a natural person who on information and belief is a

citizen of Arkansas.

       6.      This Court has original jurisdiction over Counts I, II, III, IV, V, and VI pursuant to

28 U.S.C. § 1332 and 28 U.S.C. § 1367.

       7.      This Court has original jurisdiction over Counts VII, VIII, IX, and X pursuant to

15 U.S.C. § 78aa and 28 U.S.C. § 1331.

       8.      Venue is proper under 28 U.S.C. § 1391. Further, venue is proper in this district

pursuant to Section 27(a) of the Securities Exchange Act of 1934 because Defendants are found

in, inhabit, or transact business in the Southern District of Alabama, and acts and transactions in

violation of the federal and state securities laws as alleged in this Complaint have occurred within

this district, among other places.

                                       INTRODUCTION

       9.      This case involves complex and multifaceted financial fraud originally perpetrated

by two telecommunications companies, Uniti and Uniti’s former parent, and largest current

customer, Windstream. 1 Uniti (when it was known as CS&L) was a wholly-owned subsidiary of

Windstream Holdings.        In 2015, as part of a pioneering endeavor to create the first


1
   “Windstream” generally and collectively refers to a publicly-traded holding company,
Windstream Holdings, Inc. (“Windstream Holdings”) and its subsidiaries. Specific Windstream-
entity names will be used when distinction is important or necessary. Windstream Holdings was
created in 2013 to serve as the publicly-traded holding company for all of the Windstream entities.
Before that, the publicly-traded parent entity was Windstream Corporation. Windstream
Corporation is now known as Windstream Services, LLC (“Windstream Services”) and is a
wholly-owned subsidiary of Windstream Holdings. Windstream Services is itself a holding
company, and its subsidiaries are the operating entities of Windstream (the “Windstream operating
subsidiaries”).



                                                 2
               Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 3 of 48



telecommunications real estate investment trust, Uniti was spun off from Windstream (the “2015

Uniti Spinoff”). Immediately following the spinoff, certain former Windstream directors and

advisors who worked on the spinoff—including Kenny Gunderman, a former investment banker

for Windstream and brother to Robert (“Bob”) Gunderman, Windstream’s then-Treasurer (and

now CFO)—became Uniti’s officers and directors. Kenny Gunderman also became CEO of Uniti

Fiber.

         10.     In connection with the spinoff, the Windstream operating subsidiaries sold certain

of their fiber and copper network assets to Uniti, and then Uniti leased those assets back to

Windstream via a “Master Lease” agreement. Under the Master Lease, Windstream became by

far Uniti’s largest customer, accounting for more than two-thirds of Uniti’s annual revenues every

year since the spinoff. Ostensibly, the Master Lease was between Uniti and Windstream Holdings;

but, in effect, the Windstream operating subsidiaries became the de facto lessees of the fiber and

copper network assets, with exclusive control over the use of those assets.

         11.     Following the 2015 Uniti Spinoff, Windstream and Uniti executives continued to

tout the pioneering nature of the transactions, seeking professional prestige and financial gain from

unwitting and unknowing investors. One of those unsuspecting investors was Plaintiff SLF.

Before 2017, SLF owned Mobile, Alabama-based Southern Light, LLC (“Southern Light”), a fiber

optic network provider. In late 2016 and early 2017, SLF and Uniti engaged in negotiations for

Uniti and/or Uniti Fiber to acquire SLF’s membership interests in Southern Light. In connection

with those negotiations, Uniti and Kenny Gunderman initially offered an all-cash transaction,

which was consistent with SLF’s expressed preference, but later insisted that SLF accept a partial

cash/partial stock transaction involving $65 million worth of the equivalent of shares of Uniti

stock.   For tax reasons, Uniti offered membership interests in Uniti Group, LP, a limited




                                                 3
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 4 of 48



partnership for which Uniti is the general partner. These interests are exchangeable into equal

shares of Uniti stock (or their cash equivalent value, at Uniti’s election).

       12.      To induce SLF into accepting the exchangeable membership interests, rather than

cash, Uniti and Kenny Gunderman touted, among other things, the 2015 Uniti Spinoff and sale

leaseback transactions, and spoke in glowing terms about the Master Lease and Windstream’s

business. But Uniti and Kenny Gunderman hid from SLF, just as they had hid from investors in

their public filings and disclosures, the risk that the sale leaseback was prohibited by certain

restrictive covenants in the financial instrument governing certain of Windstream’s notes (the

“Indenture”).    In essence, those restrictive covenants prohibited Windstream’s operating

subsidiaries from selling Windstream’s fiber and copper network assets to a third party—like

Uniti—and then leasing those assets back.

       13.      Windstream and Uniti had attempted to avoid the Indenture’s restrictive covenants

by having Windstream Holdings, rather than the Windstream operating subsidiaries, act as the

ostensible lessee. But Windstream and Uniti executives, including Kenny Gunderman, who helped

orchestrate the spinoff and then became Uniti’s first post-spinoff President and CEO, knew that

the Windstream operating subsidiaries had represented to multiple state regulators pre-spinoff that

they would be the lessees of the assets and exercised de facto control over the network assets post-

spinoff, just as they had disclosed to the state regulators. All of this exposed Windstream to a

material risk that the transaction could be successfully challenged by Windstream noteholders in

court—as it ultimately was. Yet, neither Uniti nor Kenny Gunderman told SLF, or any other Uniti

investor, that there was even a risk that such a challenge could occur.

       14.      This information was critical. If Windstream violated the restrictive covenants

governing its notes (and a federal court in New York has found that it did), the noteholders could




                                                  4
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 5 of 48



accelerate the notes, obligating Windstream immediately to repay hundreds of millions of dollars.

Such an acceleration would bankrupt (and has bankrupted) Windstream.                A Windstream

bankruptcy, and the possible ensuing rejection of the Master Lease, would have severe negative

financial consequences for Uniti, including on Uniti’s operating results and on its ability to access

credit and satisfy its existing debt obligations. The risk that this could happen was well known to

Uniti and Kenny Gunderman, but they never mentioned it, despite having a legal duty to disclose

all material facts to investors, like SLF.

       15.     Uniti’s acquisition of Southern Light closed on July 3, 2017. That day, Uniti Fiber

acquired all of SLF’s membership interests in Southern Light. Less than three months later, Uniti’s

fraud began to come to light. On September 21, 2017, the hedge fund Aurelius Capital Master,

Ltd. (“Aurelius”), which had been buying the Windstream notes governed by the Indenture (the

“Notes”), served a written notice upon Windstream that Windstream was in violation of the

Indenture’s restrictive covenants as a result of the 2015 Uniti Spinoff and sale-leaseback

transactions. Shortly thereafter, Aurelius caused the trustee of the Notes, U.S. Bank National

Association (“U.S. Bank”), to initiate breach of contract litigation against Windstream in the

Southern District of New York, a case styled U.S. Bank Nat’l Ass’n, as indenture trustee for

Windstream Services, LLC’s 6 3/8% Notes due 2023 v. Windstream Services, LLC v. Aurelius

Capital Master, Ltd., Case 1:17-cv-07857-JMF-GWG (the “Indenture Litigation”).

       16.     The market reacted severely and negatively to Aurelius’s notice of default (along

with short positions Aurelius had been taking in Windstream in the weeks before serving the

notice). Windstream’s stock price understandably dropped dramatically. But so too did Uniti’s,

falling from $25.26 on July 3, 2017 to $14.60 by September 29, 2017, a decline of over 42%.




                                                 5
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 6 of 48



       17.     Uniti was noticeably silent for nearly six weeks following the notice of default. But

when Uniti finally spoke, rather than coming clean, it attempted to continue to perpetuate the fraud.

Even though the risk of a Windstream default was now known by the market, Uniti downplayed

the magnitude of that risk. At a November 7, 2017 investor conference, Kenny Gunderman assured

the market that the risk of a Windstream default would never materialize: “We’ve looked very,

very closely at the legal claim, and we’re very confident that the legal arguments are on

Windstream’s side. So [we] think that that’s going to resolve itself.”

       18.     The situation, however, did not “resolve itself” favorably for Windstream and Uniti.

On February 15, 2019, United States District Court Judge Jesse Furman entered Findings of Fact

and Conclusions of Law in the Indenture Litigation. He ruled that the 2015 Uniti Spinoff and the

associated sale-leaseback transaction violated the Indenture governing the Notes.

       19.     As a result of this “Event of Default,” more than $300 million of Notes were

accelerated and deemed immediately due and payable. Ten days later, Windstream Holdings,

Uniti’s largest customer, filed a bankruptcy petition in the United States Bankruptcy Court for the

Southern District of New York. The ongoing effect and aftershocks of Windstream’s bankruptcy

have also caused Uniti’s stock to plummet—to the point that Uniti itself is currently at risk of

bankruptcy, potentially wiping out all of SLF’s $65 million investment. Uniti’s stock traded at

$9.29 as of market closing on July 2, 2019.

                                  FACTUAL ALLEGATIONS

I.     Spinoff and Sale-Leaseback Transaction

                             Uniti Spinoff Origins and Key Players

       20.     The roots of the 2015 Uniti Spinoff date back to 2012. At that time, Windstream

was a telecommunications company headquartered in Little Rock, Arkansas. For many years




                                                 6
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 7 of 48



before 2012, Windstream Corporation worked regularly with Stephens Inc. (“Stephens”), a

privately held investment banking/financial services firm also headquartered in Little Rock.

Defendant Kenny Gunderman was then working at Stephens, having left Lehman Brothers’ New

York office a few years earlier. Before 2012, Kenny Gunderman, through his various roles as

senior telecom investment banker, executive vice president, and co-head of investment banking

for Stephens, came to know Windstream well.

       21.     In fact, for years before 2012, Kenny Gunderman and Windstream had discussed

the concept of spinning Windstream’s fiber and copper network into a publicly-traded real estate

investment trust (“REIT”). As they conceived it, the REIT structure would increase Windstream’s

financial flexibility, improve its tax flow and cash flow efficiency, and, notably, attract outside

investment.

       22.     But a lightbulb moment came in late 2012 when a casino/gaming facility announced

its intentions to separate its gaming operating assets and real property assets into two tax-free,

publicly-traded real estate investments trusts. Kenny Gunderman and Windstream were excited

about the prospect of pioneering the first REIT created from a fiber and copper network.

       23.     At that point, Kenny Gunderman started serving as “lead adviser relationship

person” at Stephens with respect to Windstream’s proposed spinoff transaction. Stephens and

Kenny Gunderman were handsomely paid for this work, with Windstream paying Stephens over

a million dollars in fees. Kenny Gunderman eventually left Stephens right before the spinoff to

become Uniti’s first post-spinoff President and CEO. He still serves in both positions today, and

he is well compensated for his work: according to Uniti’s annual proxy filings, Gunderman has

received over $5 million in compensation every year since the spinoff.




                                                7
               Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 8 of 48



         24.     Windstream tapped its General Counsel, Defendant John Fletcher, to direct and

implement Windstream’s legal and regulatory strategy for the proposed REIT spinoff transaction.

At all relevant times leading up to the spinoff, which eventually resulted in Uniti holding assets

formerly owned by Windstream, Fletcher served as General Counsel of both Windstream and

Uniti.

         25.     Windstream’s then-CFO, Tony Thomas, was intimately involved in all parts of

planning, preparation, and implementation of the spinoff. Until a few months before the spinoff,

Thomas also served as Uniti’s President and CEO. On December 11, 2014, Thomas was named

CEO of Windstream, a position he still holds today.

         26.     To gain “greater flexibility with respect to future strategic actions,” on August 30,

2013, Services approved the formation of a new parent company, Windstream Holdings, Inc.

Through the creation of this new holding company structure, Windstream Corporation, the

previous publicly-traded company, became a wholly-owned subsidiary of the new publicly-traded

parent company, Windstream Holdings. Windstream Holdings ultimately leased the assets back

from Uniti post-spinoff.

         27.     Uniti, then known as Communications Sales & Leasing, Inc., was incorporated as

a wholly-owned subsidiary of Windstream in the state of Delaware in February 2014 and

reorganized in the state of Maryland in September 2014. From the date of its incorporation until

after the spinoff, Uniti management was dominated by Windstream executives and former

Windstream advisors.

                                      Structural Spinoff Issues

         28.     As a telecommunications company, Windstream is regulated by both state and

federal authorities. Those regulators posed a potential hurdle to the 2015 Uniti Spinoff because




                                                   8
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 9 of 48



Windstream was selling off the very telecommunications infrastructure it used to serve its

customers. Three fundamental problems had to be addressed from the outset:

               (a)    First, Windstream had over $8 billion of long-term debt, including at least

       $700 million in outstanding Notes, and the agreements governing the debt, including the

       Indenture governing the Notes, restricted what sort of transactions Windstream could

       undertake. Such restrictive covenants are customary; they provide lenders/noteholders

       with assurance that a company will not undertake fundamental changes to its core business,

       or sell off material assets outside of the ordinary course of business, or take other actions

       that might put repayment at greater risk than bargained for by the lenders/noteholders.

               (b)     Second, Windstream had to obtain state regulatory approvals. Many states,

       including Alabama, regulate telecommunications companies like Windstream as a utility.

       State public service commissions, charged with protecting their citizens, regulate certain

       telecom infrastructure transfers because states want to verify that their most vulnerable, at-

       risk citizens have reliable, uninterrupted access to telephone services.

               (c)    Finally, Windstream would need, post-spinoff, the ability to access, control,

       and use the assets. Otherwise, it could not operate its core business or meet its regulatory

       obligations. Windstream was not considering a change to its core business; it was

       considering moving its assets into a new entity and then using those assets. It was always

       an understood and stated requirement that Windstream would not and could not lose the

       right to use and operate the assets transferred to the REIT.

Each of these issues had to be successfully addressed before the spinoff could happen.

                                        Note Restrictions

       29.     One possible way to effectuate an asset spinoff that would still give Windstream

legal access to the assets would be to have Windstream sell its assets to the REIT and


                                                 9
                Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 10 of 48



simultaneously enter into a long-term leaseback agreement providing Windstream access to the

assets.     While this solution would satisfy regulatory concerns, the Indenture governing

Windstream’s Notes would not allow it.

          30.      Specifically, the Indenture prohibited Windstream Corporation (which was the

Windstream parent at the time the Indenture was executed) from entering, or permitting certain of

its subsidiaries (including the Windstream operating subsidiaries) to enter, into a “Sale and

Leaseback Transaction,” absent certain inapplicable exceptions. In particular, Section 4.19 of the

Indenture provides:

                   Sale and Leaseback Transactions.

                   The Company shall not, and shall not permit any of its Restricted
                   Subsidiaries to, enter into any Sale and Leaseback Transaction.

The “Company” was defined in the Indenture as “Windstream Corporation.” And Windstream

conceded in the Indenture Litigation that “Restricted Subsidiaries” was defined to include the

Windstream operating subsidiaries.

          31.      The Indenture then defines a “Sale and Leaseback Transaction” as:

                   any transaction involving any of the assets or properties of such
                   Person whether now owned or hereafter acquired, whereby such
                   Person sells or otherwise transfers such assets or properties and then
                   or thereafter leases such assets or properties or any part thereof or
                   any other assets or properties which such Person intends to use for
                   substantially the same purpose or purposes as the assets or properties
                   sold or transferred. 2

A sale of the telecom infrastructure assets to Uniti, followed by a leaseback of those same assets,

would be a clear violation of this provision in the Indenture.




2
 “Person” was defined broadly to include “any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited liability company or
government or other entity.”


                                                    10
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 11 of 48



       32.      This hurdle was identified early on by Windstream’s then-CFO, Tony Thomas. In

an April 15, 2013 email to Bob Gunderman, Thomas wrote:

                Here are some questions I have related to the Captive… We need a
                capital structure that works with the [note] Indenture; we may be
                able to use the HoldCo strategy here. Create HoldCo and put
                Windstream Financial underneath HoldCo… Remember, the sales
                – leaseback provision in the indenture can be a limited factor here.

       33.      Thomas’ idea “to use the HoldCo strategy here” was his attempt to get around the

Indenture’s prohibition against the Windstream operating subsidiaries selling their assets to Uniti

and leasing them back so that they could keep using them. Instead, Windstream would (i) create

a new holding company (Windstream Holdings) that would own Windstream Corporation and all

other Windstream entities as subsidiaries; (ii) cause the Windstream operating subsidiaries to sell

their fiber and copper network assets to a REIT entity (“the Captive” in Thomas’ email; in other

words, Uniti), and then (iii) have Windstream Holdings, which is not a party to the Indenture and

was not covered by the restrictive covenants, lease the assets back from Uniti. But then there had

to be one more step, because the holding company did not have any operations, and the

Windstream operating subsidiaries that needed access to the assets were all prohibited by the

Indenture from leasing back the assets.

       34.      The actions and statements directed at this last step—i.e., getting use of the assets

back to the operating subsidiaries—led Windstream, Thomas, Fletcher, Bob Gunderman, and

Kenny Gunderman to extend two incompatible narratives for two different groups. One story

would be told for the financial markets and a different one for the state regulatory agencies.

       35.      Windstream’s Board ultimately approved the “HoldCo” structure alluded to in

Thomas’s April 15, 2013, email, and through the planning, preparation, actions, directions, and

decisions of its agents, consultants, and executives, including but not limited to Bob Gunderman,



                                                 11
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 12 of 48



Kenny Gunderman, Fletcher, and Thomas, in August 2013, Windstream Holdings was created to

serve as the HoldCo.

                                  State Regulatory Approvals

       36.      Between July and December of 2014, Windstream worked on the second hurdle:

convincing state regulators that the proposed transaction would not put Windstream’s customers’

service at risk. John Fletcher, the point man on the regulatory approval process, understood the

purpose of these approvals. For example, when asked at trial in the Indenture Litigation about

Uniti’s application to the Alabama Public Service Commission (“PSC”), Fletcher testified:

       Q.      Now, at the time of [the Alabama PSC] application, you understood that the
       regulators were focused on whether [Windstream’s operating subsidiaries] would
       be able to continue to operate and discharge their regulatory obligations after they
       transferred their assets, correct?

       A.       Correct.

       ….

       Q.      And you understood that one of the reasons for that concern was that [Uniti],
       which was becoming the owner of the assets, was not a regulated entity, is that
       correct?

       A.       Which entity?

       Q.       CSL [Uniti].

       A.    That was one of the questions of these proceedings, as to whether it should
       become a regulated entity.

       Q.      Am I correct that at the time of these proceedings, CSL [Uniti] was not a
       regulated entity?

       A.       Correct.

       …

       Q.    And when you told the regulatory authorities in Alabama that
       [Windstream’s operating subsidiaries] would be leasing back the transferred assets,
       you were directly addressing what the regulators were focused on, is that correct?




                                                12
              Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 13 of 48



        A.      I’m not sure I can answer. I don’t know exactly what they were focused on
        in each jurisdiction.

        Q.      Would you agree that, in general, the regulators were focused on whether
        the transferor subsidiaries would be able to continue to operate and discharge their
        regulatory requirements?

        A.       Yes.

        Q.      And am I correct that by telling the regulatory authorities in Alabama that
        the [Windstream operating subsidiaries] would be leasing back the transferred
        assets, you were providing the assurance that they would be able to continue to
        operate and discharge their regulatory requirements, correct?

        A.       I wouldn’t use the word “assurance,” but it was relevant to that concern.

        37.      In short, Windstream, Fletcher, and Thomas, along with Bob Gunderman, Kenny’s

brother and Windstream’s Treasurer, told regulators, including the Alabama PSC, that the

Windstream operating subsidiaries would have uninterrupted access to the critical assets through

a simple sale-leaseback transaction. John Fletcher, who simultaneously was assuring potential

investors that Windstream Holdings would be the lessee of the critical assets, and studiously

omitting any disclosure to investors that the Windstream operating subsidiaries were acting as the

de facto lessees, took the lead.

        38.      Throughout 2014, Fletcher, acting as General Counsel for both Windstream and

Uniti, and with the knowledge, support, and approval of Windstream officers and directors,

drafted, reviewed, and signed various applications, affidavits, and other regulatory documents

designed to convince at least nine state utility regulatory bodies that they should approve

Windstream’s sale of the assets. The rationale for approval: the Windstream operating subsidiaries

effectively would lease the assets back and retain exclusive, long-term access to and control of

them.   One of these documents that Fletcher drafted and signed, on behalf of Uniti and

Windstream, was the application to the Alabama PSC, which was filed in Montgomery, Alabama

on July 31, 2014. Kenny Gunderman, who worked closely with Windstream in developing and


                                                 13
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 14 of 48



implementing the spinoff and sale-leaseback plan, was fully aware of Windstream’s messaging

about the transaction to state regulators.

       39.      One state regulator, the Kentucky PSC, required that Windstream provide live

testimony, subject to cross-examination, before approving Windstream’s application. During the

November 13, 2014 hearing before the Kentucky PSC, Bob Gunderman admitted that although

Windstream Holdings would be the signatory to the lease, the Windstream operating subsidiaries

were the true parties in interest. When asked whether “there [will] be an agreement between the

Kentucky [operating subsidiaries] and [Uniti],” Bob Gunderman replied: “The agreement will be

between CS&L at the corporate entity level as well as Windstream Holdings, Inc., and it’s just for

administrative ease in terms of transacting … the lease between the entities … for the benefit of

the operating subsidiaries.”

       40.      At the same time that Fletcher, Bob Gunderman, and others were telling regulators

like the Alabama PSC that the Windstream operating subsidiaries would retain a leasehold right

to access the assets, they knew that the structure he was describing to them was a direct violation

of the Indenture. As Fletcher testified during the Indenture Litigation:

       Q.     The question is, at the time that this transaction was being planned, you
       were aware that if the transferor subsidiaries [i.e., the Windstream operating
       subsidiaries] signed the master lease, that would have been a clear violation of the
       indenture at issue in this case.

       A.       Yes.

       41.      Yet during the November 2014 hearing, Bob Gunderman, affirmatively told

Kentucky regulators that the contemplated spinoff and lease transaction would not violate any of

Windstream’s debt agreements or restrictive covenants. He explained that “[a]s part of this

transaction, [Windstream] ha[d] no concerns with any covenants within [its] indentures or [its]

existing credit agreement.”



                                                14
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 15 of 48



       42.      Windstream’s scheme, adopted and implemented by Fletcher, Thomas, Bob

Gunderman, and Kenny Gunderman, touting the structure to investors, while simultaneously

trumpeting the safety, comfort, and simplicity of a direct Windstream sale-leaseback structure to

state regulators, succeeded initially.

                                     Completion of the Spinoff

       43.      Windstream’s third hurdle, ensuring that its operating subsidiaries had access to the

assets post-spinoff, was addressed internally. Fletcher, Thomas, and Kenny Gunderman began

working on the Master Lease to be signed by Windstream Holdings and Uniti at or immediately

before closing the spinoff. At all relevant times during the “negotiation” of the Master Lease, the

officers of Windstream Holdings were also officers of Uniti. Thus, the Master Lease was, in effect,

negotiated, drafted, finalized, and even signed, solely by Windstream officers.

       44.      The Windstream operating subsidiaries are not parties to the lease, even though

Fletcher, Thomas, and Bob Gunderman had told state regulators that the Windstream operating

subsidiaries would be leasing the assets. The operating subsidiaries could not execute the lease

because that would be a clear violation of the Indenture. Nevertheless, at all times, the operating

subsidiaries would use the assets and pay all rent costs required under the lease. Ultimately, Uniti

would only receive payment from Windstream Holdings if the operating subsidiaries made

payments to Windstream Holdings.

       45.      Having settled on the creation of Windstream Holdings and the use of Uniti as

“Captive,” Windstream proceeded to seek board approval without going through the process of

seeking consents or waivers from Windstream noteholders. On August 6, 2014, Windstream’s

Vice President of Capital Markets and Investor Relations, sent an email to Tony Thomas, Bob

Gunderman, and John Fletcher, among others. Michael’s email reveals Windstream’s strategy to

avoid getting into details surrounding the structure’s impact on the Notes:


                                                 15
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 16 of 48



       We do not believe that the Windstream indentures require any consents or waivers
       to effect the transaction (do not go into detail unless specifically asked on each
       point) . . . . If pressed on sale-leaseback provision: Given that the lease is being
       implemented at Windstream Holdings, it does not impact any covenants in the
       Windstream indentures, including the sale-leaseback provisions.

       46.      On March 25, 2015, the Windstream Board approved the 2015 Uniti Spinoff. Thus,

the pieces were in place to attempt to get around the restrictive covenants in the Indenture in the

following way: Windstream Corporation (now known as Windstream Services), which had

borrowed billions of dollars in exchange for promising (in part) not to sell and leaseback its assets,

would cause its operating subsidiaries to sell their assets to Uniti; Windstream Holdings, not

directly restricted by the Indenture, would lease the assets from Uniti under the Master Lease;

Windstream Services and the Windstream operating subsidiaries would use the assets and make

payments to Windstream Holdings; and Windstream Holdings would make payments to Uniti

under the Master Lease. Because Uniti and Windstream shared officers at this time, and because

Uniti’s new CEO Kenny Gunderman had been Windstream’s financial adviser during this

transaction, Uniti knew, should have known, or recklessly disregarded the fact that there was at

least a risk that this house of cards would tumble if challenged by Windstream noteholders.

       47.      The Master Lease was signed in April 2015 by Kenny Gunderman on behalf of

Uniti and by Thomas on behalf of Windstream. In it, each party represents to the other that the

lease does not constitute a material breach of any other agreement of such party.                This

representation, when made, was false. Kenny Gunderman and Thomas knew, should have known,

or were recklessly indifferent to that fact at the time the lease was signed.

       48.      The Master Lease also included several events of default, including (i) if any of the

representations or warranties made by Windstream Holdings in the Master Lease proves to be

untrue when made in any material respect and (ii) if any event or condition occurs that enables or

permits holders of any material indebtedness (over $ 75 million) to cause that indebtedness to


                                                 16
              Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 17 of 48



become due prior to its scheduled maturity. These defaults were triggered at the moment the lease

was signed and delivered. Kenny Gunderman and Thomas knew, should have known, or were

recklessly indifferent to that fact at the time the Master Lease was signed.

        49.      In the same way, Windstream and Uniti knew when the Master Lease was signed

that how Windstream and Uniti characterized the sale-leaseback arrangement to state regulators

described a direct violation of the Indenture’s restrictive covenants prohibiting sale-leaseback

transactions. After all, Fletcher and other officers of both Windstream and Uniti signed, on behalf

of Uniti and Windstream, nearly all the state regulatory filings that had described the spinoff as a

sale-leaseback transaction.

        50.      Uniti leadership knew of the potential issues associated with the 2015 Uniti Spinoff.

Kenny Gunderman, Uniti’s President and CEO, served as a financial advisor to Services before

the spinoff and has publicly taken credit for crafting the spinoff transaction. Kenny Gunderman,

by virtue of his positions at Uniti, certifies Uniti’s SEC filings.

        51.      John Fletcher has admitted that Windstream Holdings was the only Windstream

entity to sign the Master Lease because Windstream sought to avoid “a clear violation” of the

Indenture.      In other words, Windstream’s General Counsel—and Uniti’s former General

Counsel—has acknowledged that Uniti knew that the spinoff and the Master Lease were at risk of

violating the Indenture. Having Windstream Holdings be the only Windstream entity to sign the

Master Lease was an attempt to hide these risks.

        52.      Then, at or about the time Uniti was spun off, Windstream and Uniti systematically

set about to remove the main direct-knowledge participants of the fraudulent behavior used to

obtain REIT approval from regulators and financial markets. Key players in the scheme, such as

Fletcher and Thomas, were removed from their positions at Uniti and employed (or re-employed,




                                                  17
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 18 of 48



as the case may be) solely by Windstream. Thomas was removed as President of Uniti and

replaced with Kenny Gunderman. Fletcher was removed as General Counsel at Uniti and replaced

by Daniel Heard.

       53.      While Uniti had finally gotten itself up and running, Windstream was at this point

its only customer, presenting Uniti with a different issue of financial stability. Uniti knew, and the

financial markets insisted, that it immediately needed to diversify its revenue stream. Also,

because Windstream operated its own assets, and Uniti was really only a leasing company for

assets it did not operate or even know how to operate, Uniti needed a management team that was

capable of actually operating a telecom business.

II.    Uniti makes material public false and misleading statements about Windstream.

       54.      Following the spinoff, Uniti made a series of public false and misleading statements

about Windstream, the spinoff, and the sale-leaseback in its public disclosures, that studiously and

misleadingly avoided disclosing the risk that the sale-leaseback violated Windstream’s Indenture.

       55.      For example, Uniti’s initial Information Statement describing the spinoff to

shareholders was attached to a Form 8-K signed by Kenny Gunderman as Uniti’s first post-spinoff

President and CEO, and filed with the SEC on March 26, 2015. In it, Uniti explained that after

the spinoff, “the Distribution Systems,” i.e., the copper and fiber network assets Uniti acquired

from the Windstream operating subsidiaries, “will be leased to Windstream Holdings” pursuant to

the Master Lease.

       56.      This statement, however, was false or misleading. Uniti made no mention of the

fact that it had told state regulators that the operating subsidiaries would have leasehold access to

the assets, or that the Master Lease arrangement—wherein Windstream Holdings was the




                                                 18
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 19 of 48



ostensible lessee, but the Windstream operating subsidiaries were the de facto lessees—violated

the Indenture.

       57.       Later in the Information Statement, Uniti disclosed the fact that the structure of the

spinoff and arrangement had been affected by certain of Windstream’s restrictive covenants in its

debt agreements.      Specifically, Uniti disclosed that due to restrictive covenants in its debt

agreements, Windstream had retained ownership of some of its copper and fiber network assets,

and had not sold those assets to Uniti:

       In order to comply with restrictions under Windstream’s debt agreements and to
       minimize the number of states in which regulatory approvals of the Spin-Off were
       required, Windstream will retain ownership of certain distribution systems in select
       states. Windstream will continue to operate the distribution systems that it owns
       and those that it leases from parties other than CS&L. Windstream has selected
       assets for inclusion in the Spin-Off which it believes provide CS&L with sufficient
       scale and geographic diversity to meet the business purposes for the Spin-Off
       described above under “Reasons for the Spin-Off.”

        58.      This disclosure was false or misleading. The restrictive covenants to which this

disclosure refers were not the Indenture’s prohibition on sale-leaseback transactions under Section

4.19. Instead, they were other restrictive covenants, such as the “Restricted Payment” covenant

under Section 4.07, the Mergers covenant under Section 5.01, and the Change of Control covenant

under Section 4.14. By disclosing the effect of certain of the Indenture’s restrictive covenants on

the deal structure, without even mentioning Section 4.19’s prohibition on sale-leaseback

transactions involving the Windstream operating subsidiaries, Uniti misleadingly obscured the risk

that the spinoff and sale-leaseback could have violated Section 4.19.

        59.      Indeed, at the time of the spinoff and sale-leaseback, the market was entirely

unaware of this risk, as reflected in an August 13, 2014 report by Covenant Review titled

“Windstream: How Would the Bond Covenants be Implicated by the Proposed REIT Spin-Off.”

In that report, Covenant Review analyzed the likelihood that the spinoff would result in a violation



                                                  19
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 20 of 48



of the restrictive covenants found in Section 4.07 (Restricted Payments), Section 4.14 (Change of

Control), and Section 5.01) (Merger) of the Indenture. But the analyst was unaware even of the

possibility that Section 4.19’s prohibition on sale-leaseback transactions could be violated, because

that risk was not disclosed.

       60.      In the Information Statement, Uniti also acknowledged in its disclosure of risk

factors that it was dependent on Windstream’s financial performance. It stated: “We will be

dependent on Windstream Holdings to make payments to us under the Master Lease, and an event

that materially and adversely affects Windstream’s business, financial position or results of

operations could materially and adversely affect our business, financial position or results of

operations.”

       61.      But this statement was also false or misleading, because Uniti failed to disclose that

a sequence of events had already occurred that posed an existential threat to Windstream’s

business, financial position, and results of operations: the sale-leaseback transaction, which was

prohibited by Windstream’s Indenture.

       62.      Finally, Uniti publicly extolled the financial stability of Windstream, without

cautioning about the risk that the sale-leaseback transaction would be found to violate the

Indenture and the threat that risk posed to Windstream’s business. In the same public filing, under

the heading “Financially Secure Tenant” in the Information Statement, Uniti stated: “Immediately

following the Spin-Off, Windstream will be our only tenant. … For the year ended December 31,

2014, Windstream generated annual revenue of approximately $5.8 billion and net cash from

operations of $1.5 billion. Windstream’s liquidity position, modest leverage and ability to generate

significant free cash flow should provide it with the ability to pay the annual lease obligations to

CS&L [i.e., Uniti] for the foreseeable future.”




                                                  20
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 21 of 48



       63.      This statement was also false or misleading. Uniti did not publicly state (or later

disclose to SLF) that (at least some of) its leaders knew, should have known, or were recklessly

indifferent to the fact that there was a risk that Windstream was already in violation of the

Indenture, putting Windstream’s (and Uniti’s) continued viability in jeopardy. On the contrary,

Uniti’s public statements following the spinoff continued to tout Windstream’s financial stability,

without mentioning the risk that the entire sale-leaseback arrangement could be a breach of the

Indenture’s restrictive covenants.

       64.      All of the foregoing false or misleading statements from Uniti’s initial Information

Statement were also contained in earlier iterations of the Information Statement, which were filed

with the SEC as attachments to: (1) a Form 10 filed by Uniti on October 24, 2014, and signed by

Thomas as CEO of Uniti; (2) Amendment No. 1 to the Form 10 filed on December 22, 2014, and

signed by Fletcher as General Counsel of Uniti; and (3) Amendment No. 2 to the Form 10 filed on

February 10, 2015, and also signed by Fletcher.

       65.      Moreover, Uniti’s false and misleading characterization of the Master Lease and its

relationship with Windstream, as well as Uniti’s overstated confidence in Windstream’s financial

condition, continued well after the transactions were complete. For example in its Form 10-K for

Fiscal Year 2017, which was signed by Kenny Gunderman and filed on February 23, 2017, Uniti

misleadingly characterized Windstream Holdings as the “lessee of the Distribution Systems

pursuant to the Master Lease,” without disclosing that the Windstream operating subsidiaries were

the de facto lessees, just as Uniti had admitted to state regulators, and without disclosing even the

risk that Windstream violated the Indenture.

       66.      In Uniti’s Q3 2016 Earnings Call on November 14, 2016, Kenny Gunderman

explained that Uniti would be more than willing to consider engaging in “additional sale-




                                                 21
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 22 of 48



leaseback options with Windstream.” This disclosure of Uniti’s willingness to consider additional

sale-leaseback options misleadingly implied that there was no legal risk that such “sale-leaseback

options” could be prohibited by the Indenture’s restrictive covenants, and misleadingly implied

the same as to the spinoff and sale leaseback that occurred in 2015.

       67.      In Uniti’s Q4 2016 Earnings Call on Feb. 23, 2017, Mark Wallace, Uniti’s CFO

and Treasurer, stated that Uniti was “extremely pleased with Windstream’s performance” and

acquisitions, but misleadingly failed to mention the risk that Windstream was in violation of the

Indenture’s restrictive covenant.

       68.      And at a JPMorgan Investor Event on May 24, 2017, in response to a question about

the volatility of Windstream’s stock price, Mark Wallace touted Windstream’s viability: “[W]e

have a lot of confidence in Windstream. I think the management team has done a great job over

the last couple of years since our spin-off. And whether it’s selling assets or restructuring their

debt or repricing their debt and taking cost out of the business. And as I understand it, they

continue to seek to take costs out of the business. And I think the acquisitions that they’ve

announced, both EarthLink and [Broadview], will be accretive and enhancing for them, which is

actually very good for us. So anytime that the financial profile of Windstream improves and the

cash flow improves and the credit profile improves, that's certainly good news for us. And I

suspect that, that will continue to happen as they realize synergies, those acquisitions continue to

produce the returns that they're expecting and they -- and Tony continues to take the

interconnection cost out of the business as well.”

       69.      All of these statements touting Windstream’s financial stability and expressing a

preference by Uniti to engage in more sale-leaseback arrangements with Windstream were




                                                22
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 23 of 48



misleading because they failed to disclose the threat that Windstream’s breach of the Indenture

posed to its ability to operate as a going concern.

       70.      These false and misleading statements and omissions were certainly material to

investors. As Uniti knew, its value was heavily dependent on revenue from Windstream. In fact,

since the spinoff, Windstream has accounted for at least two-thirds of Uniti’s annual revenue.

Before the completion of the Southern Light sale, Uniti filed its Form 10-K for the year-ended

December 31, 2016 on February 23, 2017. In the 10-K, Uniti highlighted the risks that Windstream

represented a significant portion of its business and that Uniti’s success depended significantly on

the viability of Windstream.       Uniti made numerous statements about the importance of

Windstream, which it described as its “anchor tenant” that “provide[d] [Uniti] with a base of stable

and highly predictable rent revenues as an initial platform for us to grow and diversify our portfolio

and tenant base.” Uniti also acknowledged its “dependen[ce] on Windstream Holdings to make

payments to us under the Master Lease, and an event that materially and adversely affects

Windstream’s business, financial position or results of operations could materially and adversely

affect our business, financial position or results of operations.”

       71.      Uniti further disclosed, pursuant to Item 303 of Regulation S-K, that because

Windstream represented a substantial portion of Uniti’s revenue, Uniti “monitor[ed] the credit

quality of Windstream through numerous methods, including by (i) reviewing the credit ratings of

Windstream by nationally recognized credit rating agencies, (ii) reviewing the financial statements

of Windstream that are publicly available and that are required to be delivered to us pursuant to

the Master Lease, (iii) monitoring news reports regarding Windstream and its businesses, (iv)

conducting research to ascertain industry trends potentially affecting Windstream, and (v)

monitoring the timeliness of its lease payments.” But Uniti did not disclose to investors the biggest




                                                 23
               Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 24 of 48



risk of all to Windstream’s credit profile: the risk that Windstream was in default of the Indenture’s

restrictive covenants as a result of the Master Lease.

         72.      Uniti’s internal discussions show the misleading nature of its public statements. In

sharp contrast to Uniti’s public statements, Windstream was so concerned internally about the

propriety of this transaction that, on or about April 12, 2015, Windstream CFO and Treasurer Bob

Gunderman circulated to his brother Kenny Gunderman, and others, talking points to address how

the Master Lease and the Windstream relationship should be publicly discussed. In that email,

Bob Gunderman explained that Kenny Gunderman, Uniti’s President and CEO, would “reinforce

the message” to “holdout[ ]” accounts about the 2015 Uniti Spinoff. Those talking points advised,

for example, a certain response to the question “[w]hy is the lease with WIN Holdings VS WIN

Services?” If asked that question, the talking points directed Kenny Gunderman and Windstream’s

executives to obfuscate the truth: “[t]his is a complex transaction and after considering many

factors we concluded that having the lease at WIN Holdings was the best structure.” And “[i]f

pressed,” they were only to identify “[f]actors evaluated,” including “corporate structure, tax,

accounting, [and] debt.” This was consistent with Windstream’s earlier strategy, reflected in

Windstream’s Vice President of Capital Markets and Investor Relations’s August 6, 2014 email,

for the entities to avoid getting into details surrounding the structure’s impact on Windstream’s

Notes.

         73.      And absent from those talking points was the true reason for having the “HoldCo”

structure—a fraudulent attempt to avoid a “clear violation” of the Indenture. At the time of the

spinoff, Windstream and Uniti executives knew of the steps that had been taken to obfuscate the

risk that the spinoff and Master Lease structure violated the Indenture’s restrictive covenants. In

their public statements, Uniti executives failed to disclose their knowledge that the 2015 Uniti




                                                   24
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 25 of 48



spinoff and sale-leaseback transaction violated, or risked violating, the Indenture’s restrictive

covenants.

       74.      Windstream certainly did not encourage Kenny Gunderman or Windstream’s

representatives to disclose these facts—even “if pressed” about the reasons that Windstream

Holdings, a non-operating holding company, had signed the Master Lease instead of Services.

III.   Uniti induces SLF to purchase stock through its acquisition of Southern Light.

                           Southern Light Network and Operations

       75.      Mobile, Alabama-based Southern Light was formed in 1998. By mid-2016, it

owned a regional fiber network across the Gulf Coast comprising nearly 540,000 fiber strand miles

and employed hundreds of people in the Mobile area. Around that same time, telecommunication

consolidation was heating up. As a result, in mid-2016 Southern Light’s sole owner, SLF, decided

it would test the market to see if anyone would be interested in purchasing its operating subsidiary,

Southern Light.

       76.      On or around October 14, 2016, SLF had a preliminary meeting with Uniti (which,

for the entirety of the negotiations, was negotiating and making representations on its own behalf

and on behalf of Uniti Fiber). This meeting was an informational session about Uniti, discussing

its history, background, and structure. The 2015 Uniti Spinoff came up during that and subsequent

discussions in which Uniti representatives touted the REIT and spinoff as a cutting-edge

transaction that uniquely positioned Uniti as an industry thought leader. Uniti management, and

in particular Kenny Gunderman (who also was representing Uniti Fiber in his negotiations with

and representations to SLF), also noted that the REIT structure was important because the

employees who knew how to operate telecommunications infrastructure remained at Windstream.




                                                 25
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 26 of 48



As a result, there was a significant gap that Uniti needed to fill with a true telecommunications

management team (in addition to Uniti’s existing REIT management team).

       77.      Although Uniti touted the benefits of the 2015 Uniti Spinoff to lure SLF to accept

Uniti stock during the sale of Southern Light, it wrongfully withheld and omitted important facts,

such as that (i) the Windstream operating subsidiaries were in violation of the Indenture, (ii) Uniti

knew of the risk that the earlier spinoff and signing of the Master Lease had violated the Indenture;

(iii) the Master Lease contained a material misrepresentation and Windstream was in default under

it at signing, and (iv) Windstream and Uniti had disclosed to state regulators that, although

Windstream Holdings was the nominal signatory to the Master Lease, the Windstream operating

subsidiaries would be the de facto lessees under the Master Lease, while disclosing to the market

just the opposite.

       78.      Uniti sent an initial bid to Southern Light on November 3, 2016, but they were not

selected. After some initial diligence, that original deal was unable to close within a 30-day

exclusivity period. Uniti, which had expressed its disappointment in November that it was not

selected its initial bid, reached out to SLF in mid-November 2016 to check on the status of the

originally selected bid. In mid-December 2016 when the exclusivity period with the original

bidder was over, SLF told Uniti that it would entertain a new or higher bid. SLF insisted, however,

that the bid needed to be all cash. SLF’s Lee Wallace confirmed to Uniti’s Kenny Gunderman the

all-cash preference in an email on December 19, 2016.

       79.      At that time, and over the next few weeks, Kenny Gunderman endeavored to

persuade SLF that stock should be part of the transaction. In particular, Uniti wanted SLF to accept

membership interests in Uniti Group LP. The membership interests in Uniti Group LP would be

exchangeable by SLF on a 1:1 basis for shares of Uniti Group, Inc. common stock or their cash




                                                 26
              Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 27 of 48



equivalent value, at the election of Uniti. Membership interests in Uniti Group LP thus would

have the same value as shares of Uniti Group, Inc. common stock.

        80.      On December 20, 2016, Kenny Gunderman, as President of Uniti, acknowledged

that he “underst[ood]” SLF’s request for an all-cash deal but countered that he “like[d] having

stock in the deal because it ma[de] [him] feel better about the diligence process given there is some

shared interest.” A partial-stock deal instead of an all-cash transaction, Kenny Gunderman insisted

over the course of negotiations, would also (i) free cash for other acquisitions that Uniti needed to

make; (ii) provide general deal comfort to Uniti and its investors; and (iii) send a strong public

message to the broader financial markets about SLF’s faith in Uniti.

        81.      For a few weeks thereafter, SLF worked in good faith with Uniti and Kenny

Gunderman to brainstorm ways to include stock consideration that could also address Uniti’s cash,

investor, and market concerns, while simultaneously meeting SLF’s reasoning for all cash—it

wanted to avoid Uniti market risk post-closing. For example, SLF suggested in early January that

it would consider taking a high percentage of stock if that stock could be sold by SLF at or

immediately after the closing. SLF also suggested at that time that it would consider taking stock

if it also received the contractual right to sell that stock to another at a set price (i.e., if it could get

a put option). Uniti, however, rejected any and all of these same-as-cash type proposals and started

insisting that the stock would have to be held for a certain period of time after closing to truly

satisfy Uniti’s needs, including its cash and market-message needs.                  During all of these

discussions, and despite Uniti’s and Kenny Gunderman’s knowledge that SLF was trying to avoid

Uniti market risk, they never disclosed Uniti’s biggest market risk, the Windstream bond

covenants’ prohibition on sale-leaseback transactions.




                                                     27
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 28 of 48



       82.      Through various terms sheets and proposals that were circulated between

December 20, 2016 and January 12, 2017, Uniti and SLF were unable to find a mutually acceptable

stock consideration arrangement. On January 12, 2017, SLF circulated the first draft purchase

agreement to Uniti. That document continued to reflect SLF’s position that consideration for the

acquisition should be all-cash. Over the next several months, through the purchase agreement

drafting process, Uniti responded and continued to push stock consideration. In those multiple

turns of the Purchase Agreement, Uniti never disclosed the risk that Windstream could default on

its Notes.

       83.      While other terms of the Purchase Agreement were being negotiated through

document turns, SLF decided to temporarily table the partial-stock discussions with Uniti and

started to perform due diligence related to Uniti’s stock to determine whether it was willing to

accept Uniti market risk. Uniti knew that the company’s value was heavily dependent on revenue

from Windstream. Indeed, at the time of these negotiations, approximately 80% of Uniti’s revenue

came from Windstream, so any “event that materially and adversely affect[ed] Windstream’s

business, financial position or results of operations could materially and adversely affect our

business, financial position or results of operations.” Uniti’s public filings disclosed certain risks

to Windstream’s credit profile. But as discussed above, Uniti’s public statements did not disclose

the biggest risk of all: that Windstream was in default of the Indenture’s restrictive covenants as a

result of the Master Lease.

       84.      Nor did Uniti disclose that risk to SLF at any point during the parties’ negotiations.

Despite its knowledge that Windstream was, or at least potentially was, in violation of the

Indenture and that Windstream, as Uniti’s largest customer, was the greatest driver of the value of

Uniti Group, Inc.’s common stock, Uniti failed to disclose any facts about those material risks to




                                                 28
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 29 of 48



SLF—even as Uniti’s Kenny Gunderman actively encouraged SLF to accept Uniti stock

equivalents, instead of SLF’s preferred all-cash transaction.

       85.       Unaware of the material risks that the 2015 spinoff and signing of the Master Lease

violated the Indenture, and unaware that the Windstream operating subsidiaries were therefore at

risk of the acceleration of hundreds of millions of dollars of notes, SLF ultimately agreed to accept

$65 million of its overall consideration in Uniti stock equivalents.

       86.       On April 7, 2017, SLF signed a Membership Interests Purchase Agreement

(“Purchase Agreement”), whereby Uniti would acquire SLF’s assets in exchange for

approximately $635 million in cash and $65 million in Uniti stock equivalents (the “2017

Transaction”).

       87.       SLF would not have agreed to accept payment in Uniti stock equivalents had Uniti

disclosed these material risks to SLF.

       88.       Uniti’s purchase of Southern Light from SLF closed on July 3, 2017, and at that

time, SLF received its Uniti stock equivalents. SLF had substantially relied on, and had been given

no reason to doubt the accuracy, or the fullness, of Uniti’s public or private disclosures.

IV.    The Fraud Is Revealed

                          Litigation between Aurelius and Windstream

       89.       Much to SLF’s surprise (and later to its extreme detriment), mere weeks after

closing on the 2017 Transaction, questions about the 2015 Uniti Spinoff started to circulate. For

example in early August of 2017, Windstream became aware of market rumors that Aurelius was

buying Notes to obtain a 25% position and also buying a significant position in credit default swaps

(a short position, betting on Windstream to default). The speculation was that Aurelius believed

that Windstream had violated the Indenture by engaging in the spinoff and sale leaseback. These




                                                 29
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 30 of 48



market rumors were reflected in a September 5, 2017 report issued by Covenant Review, which

discussed the “recent market speculation that the separation of the Uniti business from

Windstream’s remaining businesses may have violated the Asset Sales covenant of the various

Windstream bonds.”

       90.      As a result of these rumors, Uniti’s stock started to slide. On July 3, 2017, when

SLF accepted the $65 million in Uniti’s stock, the price was $25.26. At the end of July, with a

new management team in place and an increased revenue portfolio, it had inched up to $26.23.

But after rumors and short positions came into play in early August, by August 31, 2017 the stock

had dropped to $19.42.

       91.      On September 21, 2017, Aurelius, a beneficial owner of more than 25% of the

aggregate principal amount of the outstanding Notes, gave written notice to Windstream that the

2015 Uniti Spinoff and the associated sale-leaseback transaction constituted a prohibited “Sale and

Leaseback Transaction” under the Indenture, and that Windstream was in violation of the

Indenture’s restrictive covenants.

       92.      A few days later, Windstream acknowledged in a public filing that it received the

Notice of Default, confirming to the market that the existence the previously-undisclosed risk that

the spinoff and Master Lease amounted to a prohibited sale-leaseback transaction.                But

Windstream denied that any default had actually occurred. In a Form 8-K filed on September 25,

2017 at 4:09 PM ET, Windstream attempted to put its investors—and, by extension, Uniti’s

investors, like SLF—at ease, by stating:

       [o]n September 22, 2017, Windstream Services, LLC … received a purported notice of
       default dated September 21, 2017.” Windstream’s public filing also stated that “[t]he
       Notice alleges that the transfer of certain assets and the subsequent lease of those assets in
       connection with the spinoff of Communications Sales & Leasing, Inc. (now known as Uniti
       Group, Inc.) in April 2015 constituted a Sale and Leaseback Transaction (as defined in the
       Indenture) which did not comply with the Sale and Leaseback covenant under the



                                                30
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 31 of 48



       Indenture. The transactions did not constitute a Sale and Leaseback Transaction, and the
       Company asserts no default occurred, and that no default is continuing, under the Sale and
       Leaseback covenant under the Indenture.

       93.      But the market was unconvinced. Windstream’s public disclosure of its receipt of

the Notice of Default had an unsurprising, immediate negative effect on both its own and Uniti’s

stock price. On September 26, 2017, the first full trading day after Windstream filed its Form 8-

K, Uniti’s stock price declined from $17.36 per share at the close of trading on September 25, 2019

to $15.66 per share at the close of trading on September 26, 2017, a decline of nearly 10%. The

entirety of the decline can be attributed to Windstream’s disclosure of the Notice of Default,

because no other material, company-specific information was disclosed that day.

       94.      Uniti’s stock price continued to decline on September 27, 2017, falling to $14.73,

a decline of another 5.15%. Over the two-day period from September 25, 2017 to September 27,

2017, Uniti’s stock price declined 15.15%. The entirety of this decline can also be attributed to

Windstream’s disclosure of the Notice of Default, because, again, no other material, company-

specific information was disclosed on those days. By the end of that month, Uniti’s stock price

dropped still further, to $14.60 on September 29, 2017.

       95.      Aurelius, in its capacity as “Directing Holder” of the Notes, instructed U.S. Bank,

as Trustee, to file the Indenture Litigation, alleging that the 2015 Uniti Spinoff and associated sale-

leaseback transaction violated the Indenture. The Trustee filed the action in the United States

District Court for the Southern District of New York on October 12, 2017. Windstream then

brought Aurelius into the case by asserting various counterclaims against both Aurelius and the

Trustee. In part, Windstream sought injunctive relief to prevent the Trustee and Aurelius from

declaring an Event of Default under the Indenture.

       96.      Uniti was noticeably silent for nearly six weeks following Aurelius’s notice of

default. But when Uniti finally spoke, rather than coming clean, it attempted to continue to mislead


                                                  31
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 32 of 48



investors. Even though the risk of a Windstream default was now known by the market, Uniti

downplayed the magnitude of that risk. In its Form 10-Q for 3Q 2017, filed on November 2, 2017,

Uniti spoke in relatively measured terms about the Notice of Default, but did not reveal that it had

been aware of the risk of default from the beginning:

       On September 22, 2017, Windstream Services, LLC (“Windstream Services”),
       Windstream’s primary operating subsidiary, received a purported notice of default
       dated September 21, 2017 from a large purported holder of Windstream Services’
       6 3/8% Senior Notes due 2023 (the “Windstream Notes”). The notice alleged,
       among other things, that Windstream Services violated certain restrictive covenants
       of the indenture governing the Windstream Notes in connection with Windstream’s
       Spin-Off of Uniti Group. Windstream is challenging the alleged default in federal
       court and recently launched an exchange offer and consent solicitation to obtain a
       waiver of the alleged default from holders representing a majority of the aggregate
       principal amount of the Windstream Notes. If the alleged defaults claimed by the
       noteholder are not waived, the noteholder or the Windstream Notes’ trustee may
       allege that an “event of default” has occurred under the Windstream Notes’
       indenture. An actual “event of default” would permit the Windstream Notes’ trustee
       or holders of at least 25% in aggregate principal amount of outstanding of the
       Windstream Notes to declare the principal amount of all outstanding Windstream
       Notes to be immediately due and payable. Such an outcome would trigger cross-
       default provisions in Windstream’s other debt instruments, including Windstream
       Services existing credit facility, which, in turn, would trigger a default under the
       Master Lease. In addition, Windstream Services’ ability to pay dividends to
       Windstream Holdings under the terms of its indentures is subject to certain
       conditions, including the absence of a default or event of default, and any actual
       default or event of default could prevent Windstream Services from providing
       sufficient funding to Windstream Holdings to make payments on the Master Lease.
       Accordingly, we monitor the credit quality of Windstream through numerous
       methods, including by (i) reviewing the credit ratings of Windstream by nationally
       recognized credit rating agencies, (ii) reviewing the financial statements of
       Windstream that are publicly available and that are required to be delivered to us
       pursuant to the Master Lease, (iii) monitoring news reports regarding Windstream
       and its businesses, (iv) conducting research to ascertain industry trends potentially
       affecting Windstream, and (v) monitoring the timeliness of its lease payments.

       97.      Just a few days later, at the November 7, 2017 Wells Fargo Media & Telecom

Conference, Kenny Gunderman was less measured, assuring the market that the risk of a

Windstream default would never materialize: “We’ve looked very, very closely at the legal claim,




                                                32
              Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 33 of 48



and we’re very confident that the legal arguments are on Windstream’s side. So [we] think that

that’s going to resolve itself.”

        98.      To no one’s surprise, Kenny Gunderman’s public statements were consistent with

the statements that Windstream’s leadership were making about the Notice of Default and the

Indenture Litigation, who denied that any violation of the restrictive covenants had occurred. But

Windstream’s out-of-court conduct told a different story. Windstream began executing a plan “to

neutralize Aurelius” by “quietly exchang[ing] investors out of other bond tranches (with exit

consents) into 6.375% notes due 2023 (with entry consents).” Windstream’s plan was to create a

new majority of noteholders that could outvote Aurelius and waive any default that the 2015 Uniti

Spinoff had triggered. On October 5, 2017, Windstream’s Board passed a formal resolution

authorizing its management to execute this transaction “to address the allegations” in the Notice

of Default.

        99.      Buoyed by Kenny Gunderman’s and Uniti’s positive statements concerning the

Indenture Litigation, Uniti’s stock price reversed its decline. From November 7, 2017 through

February 15, 2019, the stock price increased by over 14%, from $16.53 to $19.98.

        100.     But Windstream’s plan to neutralize Aurelius failed, as did Windstream’s legal

defense. On February 15, 2019, Judge Jesse Furman of the Southern District of New York

determined that the spinoff and signing of the Master Lease breached the Indenture. The court

concluded that “[Windstream’s] financial maneuvers – and many of its arguments [in the Court

proceeding] – are too cute by half.” The court ruled, among other things, that the fact that the

Windstream operating subsidiaries used and paid for all their former assets “walks like a lease and

talks like a lease … because it is a lease.”




                                                33
          Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 34 of 48



       101.    Remarkably, the court even went the additional step of holding that Windstream

was “judicially estopped from denying that the [Windstream operating subsidiaries] ‘lease’ the

[assets transferred to Uniti].” The court explained, “having benefitted from repeated statements to

state regulators that the [Windstream operating subsidiaries] would lease back the [assets

transferred to Uniti], [Windstream] is estopped from now denying that the [Windstream operating

subsidiaries] did in fact lease those assets—even if doing so would not serve its interests.

       102.    With this strong rebuke, the court declared over $300 million of notes due and

payable. Looking back, if the “HoldCo” and “Captive” workaround appeared too good to be true,

it is because it was. The New York District Court’s full opinion is attached as Exhibit A.

       103.    The market’s reaction to Judge Furman’s order was swift and severe. On the next

trading day after the order, Uniti’s stock price declined over 37%, from $19.98 on February 15,

2019 to $12.51 on February 19, 2019. The entirety of the decline can be attributed to the

Windstream default, as there was no other material, company-specific news disclosed to the

market.

       104.    Over the next three days, Uniti’s stock price declined still further, to a closing value

of $9.23 on February 22, 2019. That amounted to a total decline from the February 15, 2019

closing price of over 53%, all of which can be attributed to the Windstream default.

       105.    Although Uniti’s stock price rebounded partially on February 25, 2019, that same

day, Windstream Holdings (and all its subsidiaries) filed for Chapter 11 bankruptcy protection.

As a result of Windstream’s bankruptcy, Uniti’s stock price declined more than 9% over the next

three trading days.

       106.    As of the close of trading on the day prior to the filing of this Complaint, Uniti’s

stock price was trading at $9.29 per share, and SLF’s $65 million in Uniti stock equivalents are




                                                 34
              Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 35 of 48



worth approximately $23.5 million. But more deflation is anticipated, as Uniti faces extreme risks

to its ability to operate as a going concern. Uniti’s bankruptcy risk arises because Windstream has

the right, in its bankruptcy, to decide whether to terminate the Master Lease with Uniti. While

Uniti has continually tried to spin a Master Lease termination as unlikely to impossible,

Windstream recently made it clear that termination is very much on the table. Because Uniti

currently derives the vast majority of its income from Windstream under the Master Lease, a

termination of that lease would almost certainly force Uniti into bankruptcy, potentially wiping

out all equity.

V.      SLF’s Attempts to Resolve the Dispute

        107.      SLF’s review of the Southern District of New York’s decision raised serious

concerns about Windstream’s and Uniti’s viability as ongoing businesses. Those concerns were

exacerbated by the fact that the same officers who led Windstream and Uniti in the court-maligned

spinoff structure and entry into the Master Lease were still in top leadership roles at both

companies—especially brothers Kenny Gunderman, CEO at Uniti, and Bob Gunderman, CFO at

Windstream. And both companies publicly downplayed or ignored the issues that Judge Furman

identified.

        108.      As a result, SLF wrote a letter to Uniti’s independent directors in April 2019

requesting that they (i) identify and address management conflicts to ensure objective leadership

handles all ongoing and future discussions about Uniti’s future, (ii) appoint a special committee of

independent directors with no prior relationships with Windstream to conduct a full, impartial

investigation into the interactions (and inactions) of both Windstream and Uniti related to the

spinoff of Uniti, and (iii) schedule an in-person meeting with SLF to further discuss the situation

and SLF’s specific requests. Uniti declined all requests.




                                                35
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 36 of 48



                     Count I – Fraud in the Inducement (Suppression)
      (Against Uniti Group, Inc., Uniti Fiber Holdings, Inc., and Kenny Gunderman)

         109.   SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         110.   As detailed above, during SLF’s negotiations with Uniti, Uniti Fiber and Kenny

Gunderman represented to SLF that the 2015 Uniti Spinoff was a cutting-edge transaction that

placed it at as an industry leader. Uniti, Uniti Fiber, and Kenny Gunderman urged SLF to accept

Uniti stock equivalents, rather than to proceed with SLF’s preferred all-cash transaction because

of Uniti’s financial strength and the market statement a partial-stock transaction would make.

         111.   At the same time, Uniti, Uniti Fiber, and Kenny Gunderman knew, should have

known, or acted with reckless disregard for the facts that (1) the 2015 Uniti Spinoff and associated

sale-leaseback transaction violated Windstream’s indenture covenants; (2) the 2015 Uniti Spinoff

and associated sale-leaseback transaction placed Windstream at risk of violating the Indenture’s

restrictive covenants; and (3) Windstream had told state regulators that the spinoff would result in

a leaseback to the Windstream operating subsidiaries.

         112.   Uniti, Uniti Fiber, and Kenny Gunderman elected to speak about the 2015 Uniti

Spinoff and sale-leaseback transaction, and induced SLF to accept a partial-stock transaction that

ultimately would include stock in Uniti.

         113.   Once Uniti, Uniti Fiber, and Kenny Gunderman elected to speak about the 2015

Uniti Spinoff and sale-leaseback, and induced SLF to accept membership interests in Uniti Group

LP exchangeable for common stock of Uniti Group, Inc., they assumed a duty to provide a full

and accurate disclosure and not to suppress or conceal facts that materially qualified the

representations that it made to SLF about those transactions.




                                                 36
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 37 of 48



       114.    Uniti’s public filings also gave rise to a duty to disclose its knowledge that—or its

knowledge of the material risk that—the 2015 Uniti Spinoff violated the Indenture. Uniti’s, Uniti

Fiber’s and Kenny Gunderman’s public statements characterized Windstream Holdings as the

lessee under the Master Lease, touted Windstream and its financial condition, expressed a

willingness to engage in additional sale-leaseback transactions with Windstream in the future,

explained that Uniti was dependent on Windstream and that Uniti management was taking steps

to monitor Windstream’s viability, and described the company’s outlook after the 2015 Uniti

Spinoff. These statements about Uniti’s relationship with Windstream and Windstream’s financial

viability were materially misleading for failing to disclose that the Windstream operating entities

were the de facto lessees of the copper and fiber network assets, and the risk that the 2015 Uniti

Spinoff and sale-leaseback violated the Indenture’s restrictive covenant, which would impair

Windstream’s ability to operate as a going concern.

       115.    Uniti’s, Uniti Fiber’s, and Kenny Gunderman’s knowledge of the material risk that

the 2015 Uniti Spinoff placed Windstream in violation of the Indenture’s restrictive covenants,

that Windstream had engaged in prohibited sale-leaseback transactions, that violating the

Indenture would financially cripple Windstream, and that Uniti’s financial strength depended on

Windstream’s viability together materially qualified its earlier representations about the 2015 Uniti

Spinoff and representations inducing SLF to accept partial-stock consideration.

       116.    Uniti, Uniti Fiber, and Kenny Gunderman negligently or recklessly failed to

disclose, or deliberately concealed, these material facts from SLF to induce it to consummate the

2017 Transaction and to accept partial-stock consideration.

       117.    Had SLF known the true state of affairs about Uniti’s financial position, its reliance

on Windstream as a primary source of revenue, and the potential risks that Windstream faced as a




                                                 37
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 38 of 48



result of the 2015 Uniti Spinoff and associated sale-leaseback transaction, SLF would not have

entered into the Purchase Agreement and would not have accepted Uniti stock equivalents.

         118.   As a proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s fraudulent

suppression of material facts, SLF was induced to act to its detriment by entering into a contract

for the sale of Southern Light and accepting Uniti stock equivalents.

         119.   As a direct and proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s

fraudulent suppression and concealment, SLF suffered damages, including, but not limited to, the

loss of the value of its Uniti stock equivalents and the costs of this action.

         WHEREFORE, SLF demands judgment in its favor and against Uniti, Uniti Fiber, and

Kenny Gunderman for actual, consequential, compensatory damages, punitive damages, costs,

interest, and all such other, further, and different relief in law and equity as this Court may deem

appropriate.

                                  Count II – Conspiracy
  (Against Uniti Group, Inc., Uniti Fiber Holdings, Inc., Kenny Gunderman, and John P.
                                         Fletcher)

         120.   SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         121.   Uniti, Uniti Fiber, Kenny Gunderman, and Fletcher, along with Windstream, and

Windstream’s officers, directors, and employees, like and Thomas, engaged in concerted action to

defraud potential investors like SLF. Windstream and Uniti combined to defraud SLF by

misleading regulators and structuring the 2015 Uniti Spinoff in a way designed to avoid the

Indenture’s restrictive covenants, encouraging SLF to invest in Uniti, and failing to disclose

material facts, including (1) Uniti’s knowledge that the 2015 Uniti Spinoff and associated sale-

leaseback transaction violated the Indenture’s restrictive covenants; (2) Uniti’s knowledge of the




                                                  38
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 39 of 48



risk that the 2015 Uniti Spinoff placed Windstream in violation of the Indenture’s restrictive

covenants; and (3) that violating the Indenture would financially cripple Windstream.

         122.   The object and purpose of this scheme was to defraud and induce investors like

SLF to purchase Uniti securities.

         123.   As a direct and proximate result of this conduct, SLF suffered damages, including,

but not limited to, the loss of the value of membership interests in Uniti Group LP exchangeable

for common stock of Uniti Group, Inc. and the costs of this action.

         WHEREFORE, SLF demands judgment in its favor and against Uniti, Uniti Fiber, Kenny

Gunderman and John P. Fletcher for actual, consequential, compensatory damages, punitive

damages, costs, interest, and all such other, further, and different relief in law and equity as this

Court may deem appropriate.

      Count III – Violations of the Alabama Securities Act (Ala. Code § 8-6-17(a)(1))
      (Against Uniti Group, Inc., Uniti Fiber Holdings, Inc., and Kenny Gunderman)

         124.   SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         125.   Uniti, Uniti Fiber, and Kenny Gunderman made an offer to sell derivative interests

in Uniti in the State of Alabama, and SLF accepted Uniti’s offer to buy derivative interests in Uniti

in the State of Alabama.

         126.   The derivative interests in Uniti are securities.

         127.   SLF owns securities of Uniti.

         128.   Uniti, Uniti Fiber, and Kenny Gunderman employed a device, scheme, or artifice

to defraud investors, including SLF.

         129.   As a proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s fraudulent

scheme, SLF was induced to purchase Uniti securities to its ultimate detriment.



                                                  39
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 40 of 48



         130.   As a direct and proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s

fraudulent scheme, SLF suffered damages, including, but not limited to, the loss of the value of its

Uniti securities and the costs of this action.

         131.   As a proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s fraudulent

omission, SLF was induced to purchase Uniti securities to its ultimate detriment.

         132.   As a direct and proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s

fraudulent omission, SLF suffered damages, including, but not limited to, the loss of the value its

Uniti securities and the costs of this action.

         WHEREFORE, SLF demands judgment in its favor and against Uniti, Uniti Fiber, and

Kenny Gunderman for actual, consequential, compensatory damages, attorneys’ fees, costs,

interest, and all such other, further, and different relief in law and equity as this Court may deem

appropriate.

       Count IV – Violations of the Alabama Securities Act (Ala. Code § 8-6-17(a)(2))
       (Against Uniti Group, Inc., Uniti Fiber Holdings, Inc., and Kenny Gunderman)

         133.   SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         134.   Uniti, Uniti Fiber, and Kenny Gunderman made an offer to sell derivative interests

in Uniti in the State of Alabama, and SLF accepted their offer to buy derivative interests in Uniti

in the State of Alabama.

         135.   The derivative interests in Uniti are securities.

         136.   SLF owns securities of Uniti.

         137.   Uniti, Uniti Fiber, and Kenny Gunderman made one or more untrue statements of

a material fact or omitted to state one or more material facts necessary in order to make the

statements made, in light of the circumstances under which they are made, not misleading.



                                                  40
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 41 of 48



         138.   SLF was induced to act based on the untrue or misleading statements made by Uniti,

Uniti Fiber, and Kenny Gunderman.

         139.   As a direct and proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s

fraudulent omission, SLF suffered damages, including, but not limited to, the loss of the value of

its Uniti securities and the costs of this action.

         WHEREFORE, SLF demands judgment in its favor and against Uniti, Uniti Fiber, and

Kenny Gunderman for actual, consequential, compensatory damages, attorneys’ fees, costs,

interest, and all such other, further, and different relief in law and equity as this Court may deem

appropriate.

        Count V – Violations of the Alabama Securities Act (Ala. Code § 8-6-17(a)(3))
       (Against Uniti Group, Inc., Uniti Fiber Holdings, Inc., and Kenny Gunderman)

         140.   SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         141.   Uniti, Uniti Fiber, and Kenny Gunderman made an offer to sell derivative interests

in Uniti in the State of Alabama, and SLF accepted Uniti’s offer to buy derivative interests in Uniti

in the State of Alabama.

         142.   The derivative interests in Uniti are securities.

         143.   SLF owns securities of Uniti.

         144.   Uniti, Uniti Fiber, and Kenny Gunderman engaged in an act, practice or course of

business which operates or would operate as a fraud or deceit upon any person.

         145.   SLF was induced to act based on the untrue or misleading statements made by Uniti,

Uniti Fiber, and Kenny Gunderman.




                                                     41
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 42 of 48



         146.     As a direct and proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s

fraudulent omissions, SLF suffered damages, including, but not limited to, the loss of the value of

its Uniti securities and the costs of this action.

         WHEREFORE, SLF demands judgment in its favor and against Uniti, Uniti Fiber, and

Kenny Gunderman for actual, consequential, compensatory damages, attorneys’ fees, costs,

interest, and all such other, further, and different relief in law and equity as this Court may deem

appropriate.

         Count VI – Violations of the Alabama Securities Act (Ala. Code § 8-6-19(c))
                    (Against Kenny Gunderman and John P. Fletcher)

         147.     SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         148.     As set forth above, Uniti and Uniti Fiber violated Section 8-6-19(a) of the Alabama

Securities Act.

         149.     Defendants Kenny Gunderman and John P. Fletcher are currently or were formerly

officers and employees of Uniti and/r Uniti Fiber.

         150.     While employed by Uniti and/or Uniti Fiber, Kenny Gunderman and Fletcher

materially aided in the conduct giving rise to Uniti’s and Uniti Fiber’s liability under Alabama

Code § 8-6-19(a).

         WHEREFORE, SLF demands judgment in its favor and against Kenny Gunderman and

Fletcher for actual, consequential, compensatory damages, attorneys’ fees, costs, interest, and all

such other, further, and different relief in law and equity as this Court may deem appropriate.

  Count VII – Violations of the Exchange Act (15 U.S.C. § 78j(b); 17 C.F.R. 240.10b-5(a))
     (Against Uniti Group, Inc., Uniti Fiber Holdings, Inc., and Kenny Gunderman)

         151.     SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.


                                                     42
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 43 of 48



       152.    SLF owns derivative interests in Uniti. These derivative interests are securities.

       153.    Uniti used a means or instrumentality of interstate commerce to effectuate the sale

of securities to SLF.

       154.    In connection with the sale of securities, Uniti, Uniti Fiber, and Kenny Gunderman,

either directly or indirectly, employed a device, scheme, or artifice to defraud.

       155.    As described above, Uniti, Uniti Fiber, and Kenny Gunderman knew that the

structure of the 2015 Uniti Spinoff and Uniti’s execution of the Master Lease with Windstream

violated or risked violating the restrictive covenants in the Indenture.

       156.    Uniti, Uniti Fiber, and Kenny Gunderman had a motive to hide the risks associated

with the 2015 Uniti Spinoff and sale-leaseback transactions from investors like SLF.

Windstream’s financial viability depended on not defaulting on its Notes. And Uniti’s financial

viability—as well as the employment and lucrative compensation package of Kenny Gunderman

at Uniti and Bob Gunderman, his brother, at Windstream—in turn, depended on Windstream’s

continued success. If it were publicly disclosed that Windstream violated—or had engaged in a

transaction that risked violating—the Indenture and causing a default, the value of Uniti and its

stock and stock equivalents would crater.

       157.    Uniti’s internal discussions show that this motive to attract investment while hiding

the risks of the 2015 Uniti Spinoff from potential investors drove their misleading public

disclosures. Before the spinoff, Windstream’s Vice President of Capital Markets and Investor

Relations instructed executives that were intimately involved with the 2015 Uniti Spinoff “not [to]

go into detail” unless “pressed” on why the lease would be implemented with Windstream

Holdings. And at Uniti, Kenny Gunderman’s role was to “reinforce the message” about the




                                                 43
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 44 of 48



viability of the 2015 Uniti Spinoff. Even then, the “talking points” avoided any discussion of the

existential risks to Windstream and Uniti that the spinoff and Master Lease posed.

         158.   The facts stated above give rise to a strong inference that Uniti, Uniti Fiber, and

Kenny Gunderman acted with scienter.

         159.   SLF relied on the untrue or misleading statements made by Uniti, Uniti Fiber, and

Kenny Gunderman in purchasing securities.

         160.   As a proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s omission

of material facts, SLF was induced to purchase Uniti securities to its ultimate detriment.

         161.   As a direct and proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s

omission of material facts, SLF suffered damages, including, but not limited to, the loss of the

value of its Uniti securities and the costs of this action.

         WHEREFORE, SLF demands judgment in its favor and against Uniti, Uniti Fiber, and

Kenny Gunderman for actual damages and all such other, further, and different relief in law and

equity as this Court may deem appropriate.

 Count VIII – Violations of the Exchange Act (15 U.S.C. § 78j(b); 17 C.F.R. 240.10b-5(b))
    (Against Uniti Group, Inc., Uniti Fiber Holdings, Inc., and Kenny Gunderman)

         162.   SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         163.   SLF owns derivative interests in Uniti. These derivative interests are securities.

         164.   Uniti used a means or instrumentality of interstate commerce to effectuate the sale

of securities to SLF.

         165.   In connection with the sale of securities, Uniti, Uniti Fiber, and Kenny Gunderman,

either directly or indirectly, made one or more untrue statements of a material fact or omitted to




                                                   44
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 45 of 48



state one or more material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

         166.   The facts stated above give rise to a strong inference that Uniti, Uniti Fiber, and

Kenny Gunderman acted with scienter.

         167.   SLF relied on the untrue or misleading statements made by Uniti, Uniti Fiber, and

Kenny Gunderman in purchasing securities.

         168.   As a proximate result of Uniti’s, Uniti Fiber’s and Kenny Gunderman’s omission

of material facts, SLF was induced to purchase Uniti securities to its ultimate detriment.

         169.   As a direct and proximate result of Uniti’s, Uniti Fiber’s, and Kenny Gunderman’s

omission of material facts, SLF suffered damages, including, but not limited to, the loss of the

value of its Uniti securities and the costs of this action.

         WHEREFORE, SLF demands judgment in its favor and against Uniti, Uniti Fiber, and

Kenny Gunderman for actual damages and all such other, further, and different relief in law and

equity as this Court may deem appropriate.

  Count IX – Violations of the Exchange Act (15 U.S.C. § 78j(b); 17 C.F.R. 240.10b-5(c))
     (Against Uniti Group, Inc., Uniti Fiber Holdings, Inc., and Kenny Gunderman)

         170.   SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         171.   SLF owns derivative interests in Uniti. These derivative interests are securities.

         172.   Uniti used a means or instrumentality of interstate commerce to effectuate the sale

of securities to SLF.

         173.   Uniti, Uniti Fiber, and Kenny Gunderman, either directly or indirectly, engaged in

an act, practice, or course of business which operates or would operate as a fraud or deceit upon a

person, in connection with the purchase or sale of any security.



                                                   45
           Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 46 of 48



         174.   The facts stated above give rise to a strong inference that Uniti, Uniti Fiber, and

Kenny Gunderman acted with scienter.

         175.   SLF relied on the untrue or misleading statements made by Uniti, Uniti Fiber, and

Kenny Gunderman in purchasing securities.

         176.   As a proximate result of Uniti’s, Uniti Fiber’s, and Kenny Gunderman’s omission

of material facts, SLF was induced to purchase Uniti securities to its ultimate detriment.

         177.   As a direct and proximate result of Uniti’s, Uniti Fiber’s, and Kenny Gunderman’s

omission of material facts, SLF suffered damages, including, but not limited to, the loss of the

value of its Uniti securities and the costs of this action.

         WHEREFORE, SLF demands judgment in its favor and against Uniti, Uniti Fiber, and

Kenny Gunderman for actual damages and all such other, further, and different relief in law and

equity as this Court may deem appropriate.

                  Count X – Violations of the Exchange Act (15 U.S.C. § 78t)
                               (Against Kenny Gunderman)

         178.   SLF adopts, references, incorporates, and re-alleges all factual allegations set forth

above.

         179.   As described above, Uniti and Uniti Fiber committed violations of federal securities

laws. Kenny Gunderman violated Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and Rule

10b-5 thereunder, 17 C.F.R. § 240.10b-5.          Kenny Gunderman also knowingly or recklessly

provided substantial assistance to Uniti’s and Uniti Fiber’s violations of Section 10(b) and Rule

10b-5 and knowingly or recklessly provided substantial assistance to violations of Section 10(b)

and Rule 10b-5 by directing the fraudulent scheme identified in this Complaint.

         180.   Kenny Gunderman, as President and CEO of Uniti and Uniti Fiber, and with

knowledge of the details of Windstream’s maneuvers in an attempt to give the appearance of not



                                                   46
             Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 47 of 48



violating the Indenture’s restrictive covenants, is a control person with the power to control Uniti’s

statements and omissions of material facts. Kenny Gunderman actually did control Uniti’s and

Uniti Fiber’s statements and omissions of material facts.

       181.     By reason of the foregoing, Section 20(e) of the Exchange Act, 15 U.S.C. § 78t(e),

deems Kenny Gunderman to be in violation of Section 10(b) of the Exchange Act and Rule 10b-5

to the same extent as Uniti and Uniti Fiber to whom such assistance was provided.

       WHEREFORE, SLF demands judgment in its favor and against Kenny Gunderman, for

actual damages and all such other, further, and different relief in law and equity as this Court may

deem appropriate.

                                         Prayer for Relief

       WHEREFORE, SLF demands judgment in its favor and against Defendants for the

following:

       182.     Actual, compensatory, and consequential damages including, but not limited to, the

damages proximately caused as a result of the fraud by Uniti, Uniti Fiber, Kenny Gunderman, and

Fletcher; attorneys’ fees and costs; and other legally recoverable damages under the Purchase

Agreement;

       183.     Reformation of the Purchase Agreement to an all-cash deal for $700 million;

       184.     Punitive damages as a result of the fraudulent, intentional, willful, and wanton

conduct by Uniti, Uniti Fiber, Kenny Gunderman, and Fletcher;

       185.     All such other, further and different relief in law and equity as this Court may deem

just and appropriate.




                                                 47
Case 1:19-cv-00333-C Document 1 Filed 07/03/19 Page 48 of 48
